                   UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN (Green Bay)
_________________________________________________________________

UNITED STATES OF AMERICA,

                             Plaintiff,

              v.                                           Case No. 17-CR-00077-WCG-2

JAMES W. ALLEN,

                    Defendant.
_________________________________________________________________

         DEFENDANT’S MOTION TO CORRECT SENTENCE
                    PURSUANT TO RULE 35(a)
_________________________________________________________________

       The defendant, James W. Allen, by attorney Thomas G. Wilmouth, pursuant to

Fed. R. Crim. P. 35(a) to correct a sentence reflected in the judgment of conviction that

resulted from clear error.

       As grounds therefore, counsel states the following:

       1.     Rule 35(a) establishes that a court may correct a sentence within 14 days

of sentencing for an arithmetical, technical, or other clear error. United States v. Schenian,

847 F.3d 422, 424 (7th Cir. 2017) [main function of Rule 35(a) is to allow district judges

to fix errors that otherwise would be bound to produce reversal.

       2.     On October 31, 2018, the Court sentenced Allen to 112 months

imprisonment. [R. 324]. That sentence was eight (8) months less than the statutory

mandatory minimum sentence based upon the service by Allen of a discharged term of

imprisonment in a state case while awaiting disposition of this matter. [R. 318]. See




        Case 1:17-cr-00077-WCG Filed 11/14/18 Page 1 of 3 Document 332
United States v. Hill, 187 F.Supp.3d 959 (N.D. Illinois, 2016). The discharge date in the state

case was November 6, 2017 [PSI: ❡ 80; R. 310: 21-22]. After that date, the defendant

was in exclusive federal custody. [PSI: Face sheet].

       3.     The judgment in this case indicates that “service of this sentence

commences on October 31, 2018.” [R. 324: 2]. That was not the sentence imposed by

the Court. The Court would have no reason to make such a finding in Allen’s case. The

provision that the sentence is to commence October 31, 2018 was applied by the Court

to the sentence of co-defendant Christopher Howard, sentenced immediately prior to

Allen, in order to run his sentence concurrent to a state sentence being served. [R. 317].

The condition of commencement date for service of the federal sentence, however, is

not set forth in Christopher Howard’s judgment. [R.322]. Counsel for Allen believes the

provision “service of this sentence commences on October 31, 2018” was mistakenly

made part of his judgement rather than that of co-defendant Christopher Howard.

       4.     This error in the judgment of Allen matters because it may affect the

calculation of sentence credit to be made by the federal Bureau of Prisons (BOP)

pursuant to 18 U.S.C. §3585(b) [credit for prior custody]. United States v. Ross, 219 F.3d

592, 594 (7th Cir. 2000) [It is the Bureau of Prisons, not the sentencing court, that

determines sentence credit under 18 U.S.C. § 3585(b)].

       5.     The relief that the defendant requests is to remove from his judgment the

language concerning the commencement date of the sentence, leaving to the BOP the

calculation of credit for prior custody.



                                               2
        Case 1:17-cr-00077-WCG Filed 11/14/18 Page 2 of 3 Document 332
       6.     On the date the judgment was filed, counsel filed a letter with the Court

concerning the complained of error in the judgment. [R. 326]. This motion is filed in

case the letter is not construed as a Rule 35(a) motion to correct sentence and to

ensure compliance with the 14-day after sentencing requirement set forth therein.

       7.     Counsel has not learned whether Assistant United States Attorney William

J. Roach objects to the relief requested.

       Dated at Green Bay, Wisconsin on November 14, 2018.



                                                Respectfully submitted,



                                                /s/ Thomas G. Wilmouth
                                                Thomas G. Wilmouth
                                                WI Bar No. 1011746
                                                P.O. Box 787
                                                Green Bay, WI 54305
                                                [715] 525-1685     Telephone
                                                [715] 598-6208     Facsimile
                                                tom.wilmouth@gmail.com




                                            3
        Case 1:17-cr-00077-WCG Filed 11/14/18 Page 3 of 3 Document 332
